                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



MICHAEL SEIBERT,

            Plaintiff and Counterclaim-
            Defendant

v.
                                                          Civ. Action No. 1:18-cv-00818-RMC
PRECISION CONTRACTING
SOLUTIONS, LP, et al.,

        Defendants and Counterclaim-
        Plaintiffs




                  JOINT REPORT ON STATUS OF RELATED LITIGATION

        On November 18, 2019, the Court granted the motion of Plaintiff Michael Seibert to stay

this proceeding pending the outcome of an action that the Office of the Attorney General

("OAG") for the District of Columbia ("D.C." or "District") had instituted in the D.C. Superior

Court against Precision Contracting Solutions, LP ("PCS") and its owner Derrick Sieber, who are

two of the defendants - counterclaim-plaintiffs in this proceeding.1 District of Columbia v.

Precision Contracting Solutions, LP, et al., Case No. 2019-CA-005047 B. In its Order granting

the stay, the Court required the parties to report no later than February 17, 2020 and thereafter

quarterly on the status of this Superior Court litigation. Dkt. 70. The parties now submit this

first of their joint reports.




        1
            The OAG suit also named Stephen Sieber, father of Derrick Sieber, as a defendant.
                                              STATUS


        OAG's suit, brought under the D.C. Consumer Protection Procedures Act ("CPPA"), D.C.

Code §§ 28-3901, et seq., and D.C. Construction Codes §§ 6-1401, et seq., alleges various unfair

trade practices and construction violations against PCS and the Siebers ("Defendants"). OAG's

action seeks, inter alia, injunctions against future violations, civil fines and "such relief as the

Court finds necessary" to provide funds for former PCS consumers alleged to have been harmed

by the company.

        Defendants have denied OAG's allegations and countersued OAG for libel per se,

tortious interference, invasion of privacy, and conspiracy. Defendants' conspiracy count is tied

to a third-party action that Defendants have also brought against Home Advisor, Inc. and Angie's

List, Inc., two operators of websites that post ratings of home improvement companies, and a

D.C. attorney, Kenneth Vogel, for allegedly working together with OAG to use unlawful means

to harm PCS. These claims were also filed in and dismissed by this Court earlier without

designation of prejudice. Civ. No. 19-2748. OAG and all third-party defendants have filed

motions to dismiss the Defendants' counterclaims and third-party claims, and all such motions

are now still in the briefing stage or awaiting rulings.

        OAG and the Defendants have exchanged discovery requests and are scheduled to

discuss OAG's responses to PCS's requests in a conference call next week.

        The judge originally assigned to this case, the Honorable John Campbell, was reassigned

at the beginning of 2020 and was replaced by the Honorable Jason Park.




                                                 -2-
       The parties are now awaiting an order from Judge Park setting a date for an Initial

Conference in this matter. No scheduling order has yet been issued.


                                            Respectfully submitted,


                                            /s/ Timothy B. Hyland
                                            Timothy B. Hyland
                                            D.C. Bar No. 988498
                                            Hyland Law PLLC
\                                           1818 Library Street, Suite 500
                                            Reston, VA 20190
                                            (703) 956-3566 (Tel.)
                                            (703) 935-0349 (Fax)
                                            thyland@hylandpllc.com
                                            Counsel for Michael Seibert and
                                              Counterclaim Defendant pro se


                                            /s/ Michael Bramnick
                                            Michael J. Bramnick
                                            D.C. Bar No. 500756
                                            Bramnick Law PLLC
                                            4250 East West Highway, Suite 700
                                            Bethesda, MD 20814
                                            (301) 547-3647 (Tel.)
                                            mbramnick@bramnicklegal.com
                                            Counsel for Michael Seibert


                                            /s/ Edward W. Lyle
                                            Edward W. Lyle, D.C. Bar 25700
                                            1250 Connecticut Avenue N.W., Suite 700
                                            Washington D.C. 20036-2657
                                            Tel: (202) 333-4280
                                            Fax: (202) 333-4282
                                            Email: ewlyle@west1805.com
                                            Attorney for Defendants Precision Contracting
                                              Solutions, LP and Derrick Sieber, Individually

Dated: February 17, 2020
